              Case 3:19-cv-06025-BJR Document 118 Filed 04/19/21 Page 1 of 3




 1                                                             The Honorable Barbara J. Rothstein

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7

 8   WILLIAM T. WHITMAN, individually and on)             NO. 3:19-cv-06025-BJR
     behalf of all others similarly situated, )
 9                                            )
                     Plaintiff,               )
10                                            )           DECLARATION OF MATTHEW W.
            vs.                               )           LYTLE IN SUPPORT OF PLAINTIFF’S
11                                            )           RESPONSE TO STATE FARM’S
     STATE FARM LIFE INSURANCE COMPANY,)
                                                          MOTION FOR LEAVE TO FILE
12                                            )           DOCUMENTS UNDER SEAL
                     Defendant.
                                              )
13                                            )
                                              )
14                                            )
                                              )
15

16          I, Matthew W. Lytle, hereby submit the following Declaration:

17          1.      I am an attorney licensed to practice law and in good standing in the states of

18   Missouri and Nebraska (inactive) and have been admitted pro hac vice to appear and participate

19   in this case. I am a partner at the law firm Miller Schirger LLC, counsel of record for Plaintiff in

20   this matter. I make this declaration of my own personal knowledge. If called to testify, I could and

21   would competently testify to the following:

22          2.      On March 26, 2021, I participated in a telephone conference with Tejas Patel and

23   David Wohlstadter, counsel for State Farm, pursuant to State Farm’s request to confer regarding


     DECLARATION OF MATTHEW W. LYTLE IN SUPPORT OF
     PLAINTIFF’S RESPONSE TO STATE FARM’S MOTION FOR
     LEAVE TO FILE DOCUMENTS UNDER SEAL                                         TOUSLEY BRAIN STEPHENS PLLC
                                                                                  1700 Seventh Avenue, Suite 2200
      - NO. 3:19-CV-06025-BJR - 1                                                     Seattle, Washington 98101
                                                                                TEL. 206.682.5600  FAX 206.682.2992
              Case 3:19-cv-06025-BJR Document 118 Filed 04/19/21 Page 2 of 3




 1   the filing of documents that Plaintiff had designated confidential under the Protective Order.

 2   However, during the telephone call State Farm’s counsel could not or would not identify which

 3   documents it intended to file under seal, except Mr. Wohlstadter disclosed some of the substance

 4   of the Declaration of Monica Flory. Nonetheless, on the call, Plaintiff’s counsel explained that

 5   much of the material that was designated confidential by Plaintiff merely sought to protect discrete

 6   pieces of sensitive personal information, such as Plaintiff’s email or home address. Further,

 7   Plaintiff’s counsel suggested that we could be available to further confer on March 29, 2021, when

 8   State Farm would presumably know which materials it intended to file. But State Farm never

 9   reached out after the March 26, 2021 phone conference.

10          3.      Attached hereto as Exhibit 1 is a true and correct copy of the deposition transcript

11   of William T. Whitman, with redactions for those portions that have been designated as

12   confidential by Plaintiff. Specifically, Plaintiff has redacted those portions that contain private

13   information, including dates of birth (Tr. at 13:5-6), personally identifiable information regarding

14   Plaintiff’s children and parents (Tr. at 47:6-15, 52:12-17), sensitive health information regarding

15   Plaintiff and his family (Tr. at 51:4-14, 51:19-22, 194:25-195:8, 221:21-25), and financial

16   information (Tr. at 52:22-53:3, 56:20-57:6, 72:19-73:5, 246:9-15, 247:18-248:8, 249:8-17).

17          4.      Attached hereto as Exhibit 3 is a true and correct copy of Deposition Exhibit 11 to

18   the deposition of William T. Whitman, a compilation of Annual Notices, with redactions to

19   Plaintiff’s home address.

20          5.      Attached hereto as Exhibit 6 is a true and correct copy of Deposition Exhibit 15 to

21   the deposition of William T. Whitman, an email communication with Plaintiff, with redactions to

22   Plaintiff’s personal email address.

23          6.      Attached hereto as Exhibit 7 is a true and correct copy of Deposition Exhibit 28 to


     DECLARATION OF MATTHEW W. LYTLE IN SUPPORT OF
     PLAINTIFF’S RESPONSE TO STATE FARM’S MOTION FOR
     LEAVE TO FILE DOCUMENTS UNDER SEAL                                         TOUSLEY BRAIN STEPHENS PLLC
                                                                                  1700 Seventh Avenue, Suite 2200
      - NO. 3:19-CV-06025-BJR - 2                                                     Seattle, Washington 98101
                                                                                TEL. 206.682.5600  FAX 206.682.2992
              Case 3:19-cv-06025-BJR Document 118 Filed 04/19/21 Page 3 of 3




 1   the deposition of William T. Whitman, an email communication with Plaintiff, with redactions to

 2   Plaintiff’s personal email address.

 3           7.      Attached hereto as Exhibit 8 is a true and correct copy of Deposition Exhibit 18 to

 4   the deposition of William T. Whitman, an email communication with Plaintiff, with redactions to

 5   Plaintiff’s personal email address.

 6           8.      Attached hereto as Exhibit 9 is a true and correct copy of Deposition Exhibit 29 to

 7   the deposition of William T. Whitman, an email communication with Plaintiff, with redactions to

 8   Plaintiff’s personal email address.

 9           9.      Attached hereto as Exhibit 10 is a true and correct copy of Deposition Exhibit 30

10   to the deposition of William T. Whitman, an email communication with Plaintiff, with redactions

11   to Plaintiff’s personal email address and phone number. This document was designated

12   confidential by Plaintiff, yet State Farm improperly filed it on the public docket as Document 108-

13   10 in this matter.

14           I declare under the penalty of perjury under the laws of the United States that the foregoing

15   is true and correct.

16           Executed this 19th day of April 2021 in Kansas City, Missouri.

17

18                                                                         /s/ Matthew W. Lytle
                                                                           Matthew W. Lytle
19

20

21

22

23


     DECLARATION OF MATTHEW W. LYTLE IN SUPPORT OF
     PLAINTIFF’S RESPONSE TO STATE FARM’S MOTION FOR
     LEAVE TO FILE DOCUMENTS UNDER SEAL                                         TOUSLEY BRAIN STEPHENS PLLC
                                                                                   1700 Seventh Avenue, Suite 2200
      - NO. 3:19-CV-06025-BJR - 3                                                      Seattle, Washington 98101
                                                                                 TEL. 206.682.5600  FAX 206.682.2992
